Citation Nr: 0938918	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-06 460A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE


Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private hospital from September 1, 
2006 to September 2, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center and 
Regional Office (RO) in Fargo, North Dakota, which denied 
reimbursement for medical expenses incurred at a private 
hospital.  

In his substantive appeal to the Board, received in March 
2007, the Veteran requested a hearing in Washington, D.C.  A 
hearing was scheduled for October 2009.  As will be discussed 
below, the Veteran withdrew his appeal in September 2009.  
38 C.F.R. § 20.204.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
August 1975 to March 1984.

2.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


